DETAILED ACTION

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anna Kinney on 19 March 2021.

The application has been amended as follows: 

	in claim 1, the phrase --, and wherein the allyl cyclophosphazene compound (B) is in an amount ranging from 5 parts by weight to 60 parts by weight based on 100 parts by weight of the resin system (A)-- has been added after the phrase "9:1 to 3:7" on the last line of the claim,

	claim 12 has been canceled, and

	in claim 15, the phrase "coating the resin composition of Claim 1 onto" on line 2 has been replaced with --coating said resin composition onto--


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a halogen-free low dielectric resin composition comprising a resin system and an allyl cyclophosphazene compound of formula (I) as recited in claim 1.  The resin system includes a polyphenylene ether resin with unsaturated functional groups and a polyfunctional vinyl aromatic copolymer comprising each of the six structural units recited in claim 1 at a weight ratio of 9:1 to 3:7.  The allyl cyclophosphazene compound is present in an amount ranging from 5 to 60 parts by weight based on 100 parts by weight of the resin system.
	Lin et al. and Kawabe et al. represent the closest prior art.  The examiner agrees with the applicant (see page 13 of the reply filed 21 January 2021) that the results of the examples provided in the specification illustrate that the composition containing the claimed resin system and allyl cyclophosphazene in the amounts recited in claim 1 achieves a combination of adhesion to copper, moldability, and soldering heat resistance that would have not have been expected by one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787